UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALLEN DAWSON,

                              Plaintiff,

                         v.

 WESTCHESTER COUNTY; ARAMARK
 CORRECTIONAL SERVICES, LLC;
 COMMISSIONER JOSEPH K. SPANO;
 DEPUTY COMMISSIONER LEANDRO DIAZ;
 ARAMARK FOOD SERVICE DIRECTOR                                No. 18-CV-7790 (KMK)
 MANUEL MENDOZA; ASSISTANT WARDEN
 FRANCIS DELGROSSO; ASSISTANT                                  OPINION & ORDER
 WARDEN KARL VOLLMER; LAW
 LIBRARIAN K. HEWITT; ARAMARK
 DIRECTOR DONNA P. BLACKMAN;
 LAFONDA SPAULDING; CRAIG BOISSY;
 DARNELL FLAX; CAPTAIN ROBERTS;
 CAPTAIN WONDA SMITHSON; SERGEANT
 AZIM; CORRECTIONAL OFFICER CASTRO;
 AND CORRECTIONAL OFFICER VAL,

                              Defendants.

Appearances:

Allen C. Dawson
Marcy, NY
Pro Se Plaintiff

Mony Bp Yin, Esq.
Bennett, Bricklin & Saltzburg, LLC
New York, NY
Counsel for Defendants Aramark Correctional Services, LLC, Manuel Mendoza, Donna
Blackman, Darnell Flax, and Craig Boissy

KENNETH M. KARAS, United States District Judge:

       Pro se Plaintiff Allen Dawson (“Plaintiff”), currently incarcerated at Westchester County

Department of Correction (“WCDOC”), brings this Action, under 42 U.S.C. § 1983, against

Aramark Correctional Services, LLC (“Aramark”), Aramark Food Service Director Manuel
Mendoza (“Mendoza”), Aramark Food Services Manager Darnell Flax (“Flax”), Aramark

Director Donna P. Blackman (“Blackman”), Aramark Line Supervisor Craig Boissy (“Boissy”)

(collectively “Aramark Defendants” or “Moving Defendants”), Westchester County

(“Westchester” or the “County”), Commissioner Joseph K. Spano (“Spano”), Deputy

Commissioner Leandro Diaz (“Diaz”), Assistant Warden Francis Delgrosso (“Delgrosso”),

Assistant Warden Karl Vollmer (“Vollmer”), Law Librarian K. Hewitt (“Hewitt”), Assistant

Warden Lafonda Spaulding (“Spaulding”), Captain Roberts (“Roberts”), Captain Wanda

Smithson (“Smithson”), Sergeant Azim (“Azim”), Correctional Officer (“CO”) Castro

(“Castro”), and CO Val (“Val”) (collectively “Defendants”), alleging unconstitutional conditions

of confinement in the form of poor food conditions and interference with his access to the

Courts. (Compl. (Dkt. No. 2).)1 Before this Court is Moving Defendants’ Motion To Dismiss

(“Motion”). (See Not. of Mot. (Dkt. No. 30).) For the following reasons, the Motion is granted.




       1
          Defendants Westchester County, Spano, Diaz, Delgrosso, Vollmer, Spaulding, Roberts,
Smithson, Azim, Castro, and Val have all been served but have not timely filed their answers or
otherwise responded, and have never appeared in this case. (Dkt. Nos. 8–24.) The Court notes
that the Moving Defendants are those involved in Plaintiff’s allegations related to the poor food
conditions and not his claims regarding interference with his access to the courts. The
individuals involved in Plaintiff allegations regarding his access to the courts claims are either
Defendants who have failed to appear or individuals who are not named Defendants in this
Action. Moving Defendants do not address Plaintiff’s access to the courts claims, and the Court
will not herein consider dismissing claims against Defendants who have been served but have
failed to appear. Plaintiff may consider seeking default judgment against Defendants who have
not answered. See Thompson v. Booth, No. 16-CV-3477, 2018 WL 4760663, at *12 (S.D.N.Y.
Sept. 28, 2018) (stating that the court could enter default judgment against defendants who had
been served but had failed to appear); Guardian Life Ins. Co. v. Gilmore, 45 F. Supp. 3d 310,
332 (S.D.N.Y. Sept. 9, 2014) (instructing plaintiff to consider seeking a default judgment against
a defendant who had been served but failed to appear).
                                                2
                                          I. Background

       A. Factual Background

       The following facts are drawn from Plaintiff’s Complaint, (Compl.), and are taken as true

for the purpose of resolving the instant Motion.

       Plaintiff arrived at the WCDOC as a pretrial detainee on May 2, 2018. (Compl. 6.)2

Plaintiff alleges that the food conditions at WCDOC have been unsanitary since his arrival. (Id.)

Specifically, Plaintiff alleges that his food is “always cooked [b]loody [a]nd/or pink internally,”

that the food comes in “minimal portions,” and is cold. (Id.) He further alleges that the “meal

trays have a [b]lack like mold substance on them,” and that they “[a]lways have left over [f]oods

[f]rom previous [days].” (Id.) Plaintiff also alleges that he has found dead flies in his food on

approximately six occasions, that the “meal trays are always chipping pieces of the plate . . . into

the [f]ood,” and that he has found hair in his food on approximately fifteen occasions. (Id.)

Plaintiff further alleges that the “juice containers [h]ave mold on them,” that “inmate workers

[d]o not wear gloves, [hair] nets, [or] beard nets” while working with the food, and that

“Defendants save old [f]oods and use them to cook [n]ew food.” (Id.) Plaintiff also alleges that

the meals “contain over cooked vegetables, and noodles/rice.” (Id.)

       Plaintiff alleges that he attempted to file a grievance with Sergeant Hogue (“Hogue”), not

a party to this Action, but Hogue allegedly told Plaintiff, “we [d]on’t accept Aramark

grievance[s].” (Id. at 7.) Plaintiff alleges that his grievance was refused, but that Spano, Diaz,

Mendoza, Delgrosso, Vollmer, Blackman, Spaulding, Boissy, Flax, Smithson, and Azim, who are

supervisors at WCDOC, “know that the food . . . is being served [in poor quality] . . . through



       2
           Plaintiff’s filings do not have consistent pagination. To avoid confusion, the Court
cites to the ECF-generated page numbers at the top right corner of the relevant page.
                                                   3
other [grievances], lawsuits, complaints, and daily meetings amongst each other where

grievances and complaints are discussed.”3 (Id.) He also alleges that Defendants Blackman,

Aramark, Diaz, Westchester, and Smithson “were deposed in another [lawsuit] and had prior

knowledge that the [poor] conditions were in existence, but failed to correct the [p]roblem . . . .”

(Id.) Plaintiff alleges that defendants Delgrosso, Vollmer, Blackman, Boissy, Mendoza, and

Azim “conspired amongst each other to cover the food deprivation occurring at [WCDOC] by

lying [in grievance] responses [and] [n]ot conducting proper [i]nvestigations into food related

claims.” (Id.)

        Plaintiff alleges that “[a]ll defendants fail to properly train and supervise inmate kitchen

workers,” and that Hewitt “refuse[d] to allow [him] permission to photo copy this lawsuit

because [it is] a [§] 1983 lawsuit and she said that 1983s are contraband [according to

Delgrosso.]” (Id.) Plaintiff also alleges that Hewitt refused to provide adequate law materials,

that the books in the law library are outdated and “torn and old,” and that “there is [n]o writing

paper, [p]encils or [p]ens within the A-block . . . law library . . .” (Id.) Plaintiff further alleges

that he attempted to file a grievance about the law materials with Sergeant Conkling

(“Conkling”), not a party to this Action, but was refused because that was not an acceptable

grievance. (Id. at 8.) Plaintiff alleges that he was strip-searched by Castro and Val, and that

Castro said sexually explicit things to him. (Id.) Plaintiff alleges that he told Castro that he

would file a grievance against him, and that Castro said “I’ll write you a ticket for threats if you




        3
          The Court notes that Plaintiff does not list these Defendant supervisors by name.
Plaintiff lists these defendants as “Defendants 3, 4, 5, 6, 7, 9, 10, 11, 12, 14, 15,” (Compl. 7),
which corresponds to a numbered list of defendants on the first two pages of the Complaint,
(Compl. 1–2).
                                                   4
file a [grievance].” (Id.) Plaintiff alleges that he explained what had happened to Val, who

replied by also making sexually explicit statements. (Id.)

       Plaintiff claims that as a result of the bad food service, he has experienced explosive

diarrhea, vomiting, nausea, dehydration, fatigue, loss of energy, weight loss, hunger pangs, and

headaches. (Compl. 9.)

       B. Procedural History

       Plaintiff filed the operative Complaint and a request to proceed in forma pauperis (“IFP”)

on August 24, 2018. (See Compl.; Request to Proceed in Forma Pauperis (Dkt. No. 1).) The

Court granted Plaintiff’s IFP request on September 19, 2018. (Dkt. No. 4.) On January 4, 2019,

Defendants filed a letter requesting a pre-motion conference in anticipation of filing a Motion To

Dismiss. (Letter from Mony B.P. Yin, Esq. to Court (Dkt. No. 28).) The Court granted the

request and set a briefing schedule on January 14, 2019. (Dkt. No. 29.) On February 14, 2019,

Moving Defendants filed the instant Motion To Dismiss. (Not. of Mot.; Defs.’ Mem. in Supp. of

Mot. to Dismiss (“Defs.’ Mem.”) (Dkt. No. 31).) Plaintiff has not filed a response. The Court

considers the Motion fully briefed.

                                          II. Discussion

       A. Standard of Review

       The Supreme Court has held that, while a complaint “does not need detailed factual

allegations” to survive a motion to dismiss, “a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citations, quotation marks, and alterations omitted). Indeed, Rule 8 of the Federal Rules of Civil

Procedure “demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”



                                                 5
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Nor does a complaint suffice if it tenders naked

assertions devoid of further factual enhancement.” Id. (quotation marks and alteration omitted).

Rather, a complaint’s “[f]actual allegations must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. Although “once a claim has been stated

adequately, it may be supported by showing any set of facts consistent with the allegations in the

complaint,” id. at 563, and a plaintiff need allege “only enough facts to state a claim to relief that

is plausible on its face,” id. at 570, if a plaintiff has not “nudged [his or her] claim[] across the

line from conceivable to plausible, the[] complaint must be dismissed,” id.; see also Iqbal, 556

U.S. at 679 (“Determining whether a complaint states a plausible claim for relief will . . . be a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense. But where the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged — but it has not ‘show[n]’ — ‘that the

pleader is entitled to relief.’” (citation omitted) (second alteration in original) (quoting Fed. R.

Civ. P. 8(a)(2))); id. at 678–79 (“Rule 8 marks a notable and generous departure from the

hypertechnical, code-pleading regime of a prior era, but it does not unlock the doors of discovery

for a plaintiff armed with nothing more than conclusions.”).

        In considering a motion to dismiss, the Court “must accept as true all of the factual

allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam); see also Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (“In addressing the sufficiency

of a complaint we accept as true all factual allegations . . . . ” (quotation marks omitted)).

Further, “[f]or the purpose of resolving [a] motion to dismiss, the Court . . . draw[s] all

reasonable inferences in favor of the plaintiff.” Daniel v. T & M Prot. Res., Inc., 992 F. Supp. 2d

302, 304 n.1 (S.D.N.Y. 2014) (citing Koch v. Christie’s Int’l PLC, 699 F.3d 141, 145 (2d Cir.



                                                   6
2012)). Where, as here, a plaintiff proceeds pro se, the “complaint[] must be construed liberally

and interpreted to raise the strongest arguments that [it] suggest[s].” Sykes v. Bank of Am., 723

F.3d 399, 403 (2d Cir. 2013) (per curiam) (quotation marks omitted). However, “the liberal

treatment afforded to pro se litigants does not exempt a pro se party from compliance with

relevant rules of procedural and substantive law.” Bell v. Jendell, 980 F. Supp. 2d 555, 559

(S.D.N.Y. 2013) (quotation marks omitted); see also Caidor v. Onondaga Cnty, 517 F.3d 601,

605 (2d Cir. 2008) (“[P]ro se litigants generally are required to inform themselves regarding

procedural rules and to comply with them.” (italics and quotation marks omitted)).

       Generally, “[i]n adjudicating a Rule 12(b)(6) motion, a district court must confine its

consideration to facts stated on the face of the complaint, in documents appended to the

complaint or incorporated in the complaint by reference, and to matters of which judicial notice

may be taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (quotation

marks and citation omitted). When a plaintiff proceeds pro se, however, the Court may consider

“materials outside the complaint to the extent that they are consistent with the allegations in the

complaint.” Alsaifullah v. Furco, No. 12-CV-2907, 2013 WL 3972514, at *4 n.3 (S.D.N.Y. Aug.

2, 2013) (quotation marks omitted).

       B. Analysis

       Moving Defendants argue, among other things, that Plaintiff’s claims against Aramark

and the individual Aramark Defendants in their official capacities fail because Plaintiff has not

established Monell liability, and that Plaintiff’s claims against the individual Aramark




                                                 7
Defendants fail because Plaintiff has failed to allege their personal involvement. (Defs.’ Mem.

8–13.)4

                 1. Monell Liability

          “Congress did not intend municipalities to be held liable [under § 1983] unless action

pursuant to official municipal policy of some nature caused a constitutional tort.” Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978). Thus, “to prevail on a claim against a

municipality under [§] 1983 based on acts of a public official, a plaintiff is required to prove:

(1) actions taken under color of law; (2) deprivation of a constitutional or statutory right;

(3) causation; (4) damages; and (5) that an official policy of the municipality caused the

constitutional injury.” Roe v. City of Waterbury, 542 F.3d 31, 36 (2d Cir. 2008). The fifth

element reflects the notion that a Monell defendant “may not be held liable under § 1983 solely

because it employs a tortfeasor.” Bd. of Cnty Comm’rs v. Brown, 520 U.S. 397, 403 (1997);

Pembaur v. City of Cincinnati, 475 U.S. 469, 478 (1986) (holding that a municipality may not be

liable under § 1983 “by application of the doctrine of respondeat superior” (italics omitted)).

Rather, “municipalities may only be held liable when the municipality itself deprives an

individual of a constitutional right.” Newton v. City of New York, 566 F. Supp. 2d 256, 270

(S.D.N.Y. 2008).



          Aramark Defendants state that for purposes of this Motion only, Aramark concedes to
          4

being deemed a state actor, so that the principles articulated in Monell, which addresses
municipal liability, may be applied to Aramark. (Defs.’ Mem. 9 n.1.) The Court notes that in
any event, “[i]n determining whether or not a private employer may be held liable in a § 1983
claim, courts are guided by the principles articulated in Monell . . . and its progeny.” Torres v.
Aramark Food, No. 14-CV-7498, 2015 WL 9077472, at *10 (S.D.N.Y. Dec. 16, 2015) (citations
omitted); see also Rojas v. Alexander’s Dep’t Store, Inc., 924 F.2d 406, 409 (2d Cir. 1990)
(“Although Monell dealt with municipal employers, its rationale has been extended to private
businesses.”); Gitter v. Target Corp., No. 14-CV-4460, 2015 WL 5710454, at *3 n. 4 (S.D.N.Y.
Sept. 29, 2015) (“The Second Circuit has extended Monell’s rationale to private businesses.”
(citations omitted)). The Court may therefore apply the Monell analysis to Aramark.
                                                  8
       A plaintiff may satisfy the “policy, custom[,] or practice” requirement by alleging one of

the following:

       (1) a formal policy officially endorsed by the municipality; (2) actions taken by
       government officials responsible for establishing the municipal policies that
       caused the particular deprivation in question; (3) a practice so consistent and
       widespread that, although not expressly authorized, constitutes a custom or usage
       of which a supervising policy-maker must have been aware; or (4) a failure by
       policymakers to provide adequate training or supervision to subordinates to such
       an extent that it amounts to deliberate indifference to the rights of those who come
       into contact with the municipal employees.

Brandon v. City of New York, 705 F. Supp. 2d 261, 276–77 (S.D.N.Y. 2010) (citations omitted);

see also Patterson v. Cnty of Oneida, 375 F.3d 206, 226–27 (2d Cir. 2004) (describing methods

of establishing Monell liability).

       Here, Plaintiff summarily alleges that Defendants failed to “properly train and supervise

inmate kitchen workers,” that Defendants had knowledge of the issues with food preparation,

failed to correct them, and conspired to cover them up. (Compl. 7.) Plaintiff alleges that Spano,

Diaz, Mendoza, Delgrosso, Vollmer, Blackman, Spaulding, Boissy, Flax, Smithson, and Azim

were aware of the problems as a result of complaints, grievances, and lawsuits. (Id.) Plaintiff

also alleges that Blackman, Aramark, Diaz, Westchester, and Smithson were aware of the

problems and failed to correct them, and that Delgrosso, Vollmer, Blackman, Boissy, Mendoza,

and Azim “conspired amongst each other to cover the food deprivation occurring at [WCDOC]

by lying [in grievance] responses [and] [n]ot conducting proper [i]nvestigations into food related

claims.” (Id.)

       With respect to Plaintiff’s allegation that Defendants failed to train and supervise kitchen

workers, Plaintiff’s Complaint does not contain sufficient factual matter to state a claim.

Although “a municipality’s failure to properly train its employees can under certain

circumstances give rise to Monell liability, [ ] a claim based on this theory still must be properly

                                                  9
pled under Iqbal.” Simms v. City of New York, No. 10-CV-3420, 2011 WL 4543051, at *3

(E.D.N.Y. Sept. 28, 2011). To state a claim for municipal liability based on failure to train,

Plaintiff must allege facts which support an inference that Aramark failed to train its employees,

that it did so with deliberate indifference, and that the failure to train caused his constitutional

injuries. See Acosta v. City of New York, No. 11-CV-856, 2012 WL 1506954, at *11 (S.D.N.Y.

Apr. 26, 2012) (dismissing Monell claim where the plaintiff merely alleged that the city “failed to

train its police officers as to display a deliberate indifference,” because the plaintiff “failed to set

forth factual allegations that would support a plausible inference that the City’s ‘policies’ or

‘customs’ caused [the] alleged violations of the plaintiff’s rights”); Treadwell v. Cnty. of Putnam,

No. 14-CV-10137, 2016 WL 1268279, at *4 (S.D.N.Y. Mar. 30, 2016) (“To establish Monell

liability premised on a failure to supervise, a plaintiff must plead that (1) there was a pattern of

allegations of or complaints about, or a pattern of actual, similar unconstitutional activity, and (2)

the municipality consistently failed to investigate those allegations.” (citation omitted)). To set

forth a failure to train claim, “a plaintiff must plausibly allege a specific deficiency in the

municipality’s training.” Tieman v. City of Newburgh, No. 13-CV-4178, 2015 WL 1379652, at

*22 (S.D.N.Y. Mar. 26, 2015). In particular, a failure to train constitutes a policy or custom that

is actionable under § 1983 only where “in light of the duties assigned to specific officers or

employees the need for more or different training is so obvious, and the inadequacy so likely to

result in the violation of constitutional rights, that the policymakers . . . can reasonably be said to

have been deliberately indifferent to the need.” City of Canton v. Harris, 489 U.S. 378, 390

(1989). Plaintiff’s mere claim that Aramark failed to train and supervise its staff is a “boilerplate

assertion[ ]” and is insufficient, without more, to state a Monell claim. Araujo v. City of New

York, No. 08-CV-3715, 2010 WL 1049583, at *9 (E.D.N.Y. Mar. 19, 2010) (dismissing failure to



                                                   10
train claim where a plaintiff alleged “no facts to indicate any deliberate choice by municipal

policymakers to engage in unconstitutional conduct”); see also Quick v. Westchester Cnty., No.

18-CV-243, 2019 WL 1083784, at *5 (S.D.N.Y. Mar. 7, 2019) (dismissing Monell claim where a

plaintiff alleged failure to supervise kitchen workers who did not wear hair nets because the

complaint was “devoid of any detailed factual allegations” that WCDOC lacked “a relevant

training or supervisory program” or that WCDOC “was otherwise deliberately indifferent to food

preparation problems”); Triano v. Town of Harrison, 895 F. Supp. 2d 526, 539–40 (S.D.N.Y.

2012) (dismissing Monell claim where the plaintiff “merely alleged that the [t]own failed to train

its employees, without providing any supporting factual detail about alleged deficiencies in the

training program”).

       It is true that a plaintiff may establish deliberate indifference for a failure to supervise

and/or discipline claim by showing “that the need for more or better supervision to protect

against constitutional violations was obvious,” from the fact that there “were repeated complaints

of civil rights violations,” and that “the complaints [were] followed by no meaningful attempt on

the part of the municipality to investigate or to forestall further incidents.” Shepherd v. Powers,

No. 11-CV-6860, 2012 WL 4477241, at *9 (S.D.N.Y. Sept. 27, 2012) (quotation marks omitted);

see also Lawrence v. City of Rochester, No. 09-CV-6078, 2015 WL 510048, at *7 (W.D.N.Y.

Feb. 6, 2015) (“Deliberate indifference may be inferred from the failure to train or supervise

based on proof of repeated complaints of civil rights violations that are followed by no

meaningful attempt on the part of the municipality to investigate or to forestall.” (quotation

marks omitted)); Aretakis v. Durivage, No. 07-CV-1273, 2009 WL 249781, at *29 (N.D.N.Y.

Feb. 3, 2009) (same). However, cases where plaintiffs have successfully established deliberate

indifference by pointing to previous grievances and suits involve pleadings that name and detail



                                                  11
the previous suits. See Tieman, 2015 WL 1379652, at *19–21 (holding that the plaintiff

sufficiently alleged need for better training or supervision where the plaintiff listed and detailed

nine other complaints raising similar allegations against same defendants); McCants v. City of

Newburgh, No. 14-CV-556, 2014 WL 6645987, at *4–5 (S.D.N.Y. Nov. 21, 2014) (holding that

the plaintiff sufficiently alleged need for better training or supervision where the plaintiff listed

and detailed seventeen other complaints over a seven-year period raising similar allegations

against the same defendants); Farrow v. City of Syracuse, No. 12-CV-1401, 2014 WL 1311903,

*8 n.7 (N.D.N.Y. Mar. 31, 2014) (stating that the fact that “at least 15 excessive force complaints

ha[d] been filed against the [c]ity in the past 5 years” would be sufficient to state a plausible

failure to train case). Therefore, Plaintiff’s conclusory allegation that Defendants knew about the

poor food conditions because of other complaints, grievances, and lawsuits, without more, fails

to plausibly allege a failure to train or supervise claim.

       Accordingly, Plaintiff’s claims against Aramark must be dismissed, as must any claims

against the individual Defendants in their official capacities. See McKenzie v. City of Mount

Vernon, No. 18-CV-603, 2018 WL 6831157, at *7 (S.D.N.Y. Dec. 28, 2018) (dismissing Monell

claim where the plaintiff did “not allege any facts suggesting a policy or custom that led to [the]

alleged” constitutional deprivation); Voltaire v. Westchester Cnty. Dep’t of Soc. Servs., No. 11-

CV-8876, 2016 WL 4540837, at *7 (S.D.N.Y. Aug. 29, 2016) (dismissing the plaintiff’s claims

against municipal employees in their official capacities where the complaint “provided no facts

that would allow [the court] to plausibly infer that [the defendants] acted pursuant to a municipal

custom or practice”).




                                                  12
               2. Personal Involvement

       Defendants argue that the claims against Blackman, Flax, Boissy, and Mendoza in their

individual capacities should be dismissed because Plaintiff fails to allege they were personally

involved in any unconstitutional acts against him beyond a mere alleged awareness of poor food

conditions. (Defs.’ Mem. 11–13.)

       “It is well settled that, in order to establish a defendant’s individual liability in a suit

brought under § 1983, a plaintiff must show . . . the defendant’s personal involvement in the

alleged constitutional deprivation.” Grullon v. City of New Haven, 720 F.3d 133, 138 (2d Cir.

2013) (citations omitted). To establish personal involvement, a plaintiff must show that:

       (1) the defendant participated directly in the alleged constitutional violation, (2) the
       defendant, after being informed of the violation through a report or appeal, failed to
       remedy the wrong, (3) the defendant created a policy or custom under which
       unconstitutional practices occurred, or allowed the continuance of such a policy or
       custom, (4) the defendant was grossly negligent in supervising subordinates who
       committed the wrongful acts, or (5) the defendant exhibited deliberate indifference to the
       rights of inmates by failing to act on information indicating that unconstitutional acts
       were occurring.

Id. at 139 (citation, italics, and quotation marks omitted). In other words, “[b]ecause vicarious

liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the Constitution.” Iqbal,

556 U.S. at 676. Therefore, a plaintiff must plausibly allege that a defendant’s actions fall into

one of the five categories identified above. See Lebron v. Mrzyglod, No. 14-CV-10290, 2017 WL

365493, at *4 (S.D.N.Y. Jan. 24, 2017) (holding that the five categories “still control[] with

respect to claims that do not require a showing of discriminatory intent” post-Iqbal).

       Plaintiff alleges that Blackman, Flax, Boissy, and Mendoza knew of the poor food quality

and failed to remedy the issue, and that Delgrosso, Vollmer, Blackman, Boissy, Mendoza, and

Azim “conspired amongst each other to cover [up] the food deprivation occurring at [WCDOC]

                                                  13
by lying [in grievance] responses [and] [n]ot conducting proper [i]nvestigations into food related

claims.” (Compl. 7.) Although these general allegations are meant to suggest that each

individual defendant was aware of the food quality issues and ignored them, “Plaintiff does not

provide facts alleging what [the individual defendants] knew about the [poor] food problem or

when they knew about it.” Quick, 2019 WL 1083784, at *5 (dismissing claims against individual

defendants where the plaintiff failed to allege specific facts that showed that the defendants

“were responsible for a policy or custom on food preparation, training, or supervision; were

grossly negligent in supervising employees responsible for food preparation, or were deliberately

indifferent to a food preparation problem”); Constant v. Annucci, No. 16-CV-3985, 2018 WL

1684411, at *4 (S.D.N.Y. Apr. 5, 2018) (holding personal involvement not satisfied where the

“allegation merely states, in conclusory terms, that [the supervisory defendants] subjected [the

plaintiff] to the conditions complained of”); Bridgewater v. Taylor, 832 F. Supp. 2d 337, 348

(S.D.N.Y. 2011) (holding personal involvement not satisfied where the plaintiff made conclusory

claims that a supervisory official failed to provide proper training and supervision or created a

policy). Moreover, Plaintiff does not allege that any of the individual Defendants participated

directly in the preparation or distribution of food at all (let alone in the preparation or distribution

of the particular food at issue), established a policy or custom that allowed for rotten food to be

provided to inmates, failed to follow a policy or custom on food preparation, or were otherwise

grossly negligent in allowing others to prepare food without following proper procedures. That

Mendoza is the Aramark Food Service Director, Flax the Aramark Food Services Manager,

Blackman the Aramark Director, and Boissy the Aramark Line Supervisor also does not change

the analysis, because a defendant “cannot be held liable for the service of rotten [food] based on

a respondeat superior theory.” Quick, 2019 WL 1083784, at *4 (citations omitted); see also



                                                  14
Iqbal, 556 U.S. at 676 (“[A] plaintiff must plead that each Government-official defendant,

through the official’s own individual actions, has violated the Constitution.”); Banks v. Annucci,

48 F. Supp. 3d 394, 416 (N.D.N.Y. 2014) (“Where a defendant is a supervisory official, a mere

‘linkage’ to the unlawful conduct through the ‘chain of command’ (i.e., under the doctrine of

respondeat superior) is insufficient to show his or her personal involvement in that unlawful

conduct.” (citations omitted)). There are, in sum, no alleged facts showing that Blackman, Flax,

Boissy, or Mendoza were personally involved in the alleged unconstitutional deprivation at issue.

See Falls v. Pitt, No. 16-CV-8863, 2018 WL 3768036, at *6 (S.D.N.Y. Aug. 8, 2018) (holding

that personal involvement was not established where the plaintiff failed to allege that the

defendants were “present” for, “participated directly” in, or “somehow permitted” the alleged

violation); Webster v. Fischer, 694 F. Supp. 2d 163, 179 (N.D.N.Y. 2010) (“Vague and

conclusory allegations that a supervisor has failed to train or properly monitor the actions of

subordinate employees will not suffice to establish the requisite personal involvement and

support a finding of liability.”).

        Accordingly, each of the claims against Defendants in their individual capacities must be

dismissed.5




        5
         Defendants also argued that Plaintiff’s claims should be dismissed because (1) Plaintiff
did not exhaust the grievance process before filing his claims, (Defs.’ Mem. 7), (2) Plaintiff
alleged only de minimis injuries for which he cannot recover under the Prison Litigation Reform
Act (PLRA), (id. at 7–8), and (3) that Plaintiff did not allege facts sufficient to show an
unconstitutional condition of confinement, (id. at 13–16). Because the Complaint must be
dismissed for failure to state a Monell claim and failure to allege facts sufficient to show the
personal involvement of the individual Aramark Defendants, the Court need not resolve these
additional arguments. Plaintiff will have the opportunity to respond to these arguments if he
decides to file an amended complaint.
                                                 15
                                           III. Conclusion

        For the foregoing reasons, Moving Defendants' Motion To Dismiss is granted. 6 Because

this is the first adjudication of Plaintiff's claims, the dismissal is without prejudice. Plaintiff may

file an amended complaint within 30 days of the date of this Opinion. The amended complaint

should contain appropriate changes to remedy the deficiencies identified in this Opinion.

Plaintiff is advised that the amended complaint will replace, not supplement, the instant

Complaint, and therefore must contain all of the claims, factual allegations, and exhibits that the

Plaintiff wishes the Court to consider. If Plaintiff fails to abide by the 30-day deadline, his

claims may be dismissed with prejudice.

       The Clerk of the Court is respectfully requested to terminate the pending Motion, (Dkt.

No. 30), and to mail a copy of this Opinion to Plaintiff.

SO ORDERED.

DATED:         July a.5f:_, 2019
               White Plains, New York




       6
         The Court notes that allegations nearly identical to Plaintiff's very concerning claims
regarding poor food sanitation and quality have recently been raised in numerous other actions
against Westchester County and Aramark in this District. See, e.g. , Crispin v. Westchester Cnty.,
No. 18-CV-7561, 2019 WL2419661 (S .D.N.Y. June 10, 2019); Ho.ffsteadv. Aramark Corr.
Servs., LLC, No. 18-CV-2381, 2019 WL 1331634 (S.D.N.Y. Mar. 25, 2019); Hanner v.
Westchester Cnty, No. 16-CV-7610, 2019 WL 1299462 (S.D.N.Y. Mar. 21 , 2019); Quick, 2019
WL 1083784; Mercedes v. Westchester Cnty., No. 18-CV-4087, 2019 WL 1429566 (S.D.N.Y.
Mar. 29, 2019); White v. Westchester Cnty., No. 18-CV-990, 2018 WL 6493113 (S.D.N.Y. Dec.
10, 2018); Ackridge v. Aramark Corr. Food Servs., No. 16-CV-6301 , 2018 WL 1626175
(S.D.N.Y. Mar. 30, 2018). The Court expects that Counsel for Defendants also takes note and
will discuss the serious allegations raised in these cases with her clients.


                                                  16
